Citation Nr: 0331958	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Olson, Law Clerk



INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  

The veteran asserts that he suffered two episodes of 
rheumatic fever during his military service which caused the 
severe scarring of the mitral valve warranting repair.  The 
veteran's service medical records reveal a period of 
hospitalization of 39 days from December 17, 1950 until 
January 25, 1951 with complaints of fever, swelling feet, and 
pain in ankle and knee joints and period of hospitalization 
of 4 days from January 21, 1952 until January 25, 1952 and 25 
days from January 29, 1952 until February 23, 1952 with 
complaints of pain in the left hip with fever and difficulty 
in movement.  

In March 2000, the veteran was diagnosed with mitral valve 
prolapse with significant mitral regurgitation and atrial 
fibrillation and in April 2000 underwent mitral valve repair.  
An April 2000 private physician report suggested that the 
severe scarring of the veteran's mitral valve was caused by 
two episodes of rheumatic fever.

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, a medical opinion after review 
of the entire record and examination of the veteran is 
warranted to indicate whether or not the veteran likely 
suffered from rheumatic fever during his military service, 
and if so, whether or not his current disorder resulted from 
the rheumatic fever suffered during his military service.  
38 C.F.R. § 3.159(c)(4). 

The Board notes that VA is required to address the Veteran's 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The claims file should be reviewed to ensure 
that all notification and development action required by the 
VCAA is completed under 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), including written notice of the evidence, 
if any, the veteran is expected to provide in support of the 
claim and the evidence, if any, that will be obtained for 
him.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir 2003).  The veteran should be 
informed that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present heart 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current heart disability is 
related to the symptoms documented during 
the veteran's active duty service.  

2.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




